Case 1:19-cv-04275-RLY-DML Document 1-1 Filed 10/21/19 Page 1 of 5 PagelD #: 7

ee aeensnaneammenamamamel
ERIC HOLCOMB, Cerin ieee
GREGORY L. WHSON SR, duo tiie Pian tee

 

ICRC No.: EMse18020098
EEOC No.: 24F-2017-00257

BRYANT GRAHAM,
Complainant,

Vv.

UNIVERSITY OF INDIANAPOLIS,
Respondent.

NOTICE OF FINDING

The Deputy Director of the Indiana Civil Rights Commission (‘Commission”), pursuant to statutory
authority and procedural! regulations, hereby issues the following Notice of Finding with respect to
the above-referenced case. There is no probable cause to believe that an unlawful discriminatory
practice occurred in this instance. 910 IAC 1-3-2(c).

On February 15, 2018, Bryant Graham CComplainant’) filed a Complaint with the Commission
against the University of Indianapolis (‘Respondent’) alleging sex discrimination in violation of the
Indiana Civil Rights Law (Ind. Code § 22-9, et seq.) and Title VII of the Civil Rights Act of 1964,
as amended, (42 U.S.C. § 2000e, et seq.). Accordingly, the Commission has jurisdiction over the
parties and the subject matter of this complaint. An investigation has been completed. Both
parties have submitted evidence. Based on the final investigative report and a full review of the
relevant files and records, the Deputy Director now finds the following:

The issue presented to the Commission is whether or not Respondent took an adverse action
against the Complainant on the basis of sex. In order to prevail, Complainant must show that
(1) Complainant is a member of a protected class; (2) Respondent took an adverse employment
action against the Complainant; (3) Complainant was meeting Respondent's expectations; and
(4) female employees who were failing to meet Respondent’s same expectations were treated
more favorably under similar circumstances.

Complainant is a member of a protected class by virtue of his sex. He suffered an adverse
employment action when Respondent terminated his employment. However, there is insufficient
evidence showing he was meeting Respondent's legitimate business expectations or that female

 

100 NORTH SENATE AVENUE, Room N300 | INDIANAPOLIS, INDIANA 46204

NAS AAN AZAR . aaa An eRe - Ck bk te :

 
Case 1:19-cv-04275-RLY-DML Document 1-1 Filed 10/21/19 Page 2 of 5 PagelD #: 8

employees who were failing to meet the same expectations were treated more favorably under
similar circumstances.

By way of background, Complainant was hired by Quest Food Management (“Quest”) on August
11, 2017, and assigned to Respondent as a Sous Chef. At the times relevant to Complainant,
Quest employees were required to follow Quest's policies and procedures while assigned to
Respondent. Quest did not have a policy against student fraternization at the time Respondent
received its first complaint that Complainant displayed inappropriate conduct with one of
Respondent's students.1 Specifically, in October 2017, Respondent became aware of allegations
Complainant had inappropriate conduct with a female student. Respondent reported the matter
to Quest, who placed Complainant on paid leave on October 24, 2017, pending its investigation.
At the conclusion of the investigation Respondent determined Complainant's actions were not
terminable. Quest advised Complainant he could return to work on November 7, 2017. Per
Respondent's request, effective November 2017, Quest enacted a Student Non-Fraternization
Policy ("Non-Fraternization Policy’). Shortly after Complainant's return to work, he was advised
of the Non-Fraternization Policy.

On February 7, 2018, Respondent received another allegation that Complainant engaged in
inappropriate conduct with a female student. Quest advised Complainant he was on paid leave
pending its investigation into the allegations against him. Respondent assisted Quest with its ©
investigation by interviewing the student and her witness, who was also a student. Quest’s
investigation determined the allegations against Complainant were substantiated. As a resuit,
Quest made the decision to terminate Complainant’s employment effective February 13, 2018,
due to his violation of its Non-Fraternization Policy. Quest did not assign another employee to
work at Respondent to replace Complainant.

No evidence was provided by Complainant or uncovered by the Commission showing Complainant
suffered an adverse employment action when he was suspended with pay as a result of the first
allegation against him. Rather, the evidence shows Complainant returned to work on or around
November 7, 2017 because the investigation determined Complainant fraternization did not
violate any policy in place at the time of the incident.

Complainant provided no evidence to substantiate his claim that Respondent falsely accused him
of inappropriate conduct with a female student. The evidence shows a female student, not
Respondent, made the allegation against Complainant. Complainant admits, at the time of his
February 7, 2018, suspension, Quest management requested he provide a written statement

1 While the initial Complaint of Discrimination states Complainant was falsely accused of raping one of
Respondent's female students, the evidence shows Complainant was accused of inappropriate
conduct/fraternization with a student and not rape.

 
Case 1:19-cv-04275-RLY-DML Document 1-1 Filed 10/21/19 Page 3 of 5 PagelID #: 9

regarding the allegations against him. Complainant admits he did not provide the requested
statement until after his termination. While Complainant asserts Respondent discriminated
against him when it terminated his employment, the evidence reveals Respondent was not
involved in the decision to terminate Complainant. Rather, Quest management's male President
and VP of Operations, made the decision to terminate Complainant.

Lastly, the evidence reveals Complainant admits he believes the “false allegations” against him
were because he reported Respondent to the Health Department, and not because of his sex.
Assuming arguendo, Complainant's claim is true, the evidence shows Respondent did not
discriminate against him based on a protected class. As such and based upon the
aforementioned; there is no probable cause to believe that a discriminatory practice occurred as
alleged.

Complainant may appeal this finding to the full Commission, 910 IAC 1-3-2(g). A
Commissioner will be appointed to review and rule on the appeal. 910 IAC 1-3-2(h).
The written appeal must be filed with the Commission within fifteen (15) days of
receipt of this Notice. 910 IAC 1-3-2(g). A day shall mean all calendar days,
excluding the day the period begins. 910 IAC 1-1.5-7. If Complainant wants to
submit any new and additional evidence relied on by Complainant to support the
appeal, the Complainant must include the evidence in the appeal, but the
Complainant is not required to submit new or additional evidence to proceed with
an appeal. 910 IAC 1-3-2(g).

This complaint was dual filed under Title VII of the Civil Rights Act of 1964 with the
United States Equal Employment Opportunity Commission (“EEOC”) and the Indiana
Civil Rights Commission as a Fair Employment Practices Agency. Accordingly,
Complainant has the right to ask the EEOC to conduct a separate review of this
finding based on the substantive evidence already submitted. To secure such a
review, the request must be made in writing within fifteen (15) days of receipt of
this Notice and include a statement regarding why Complainant is requestin the
review. Requests must be submitted to the EEOC at 101 West Ohio Street, Suite
1900, Indianapolis, IN 46204. Should Complainant fail to seek EEOC review, the
EEOC will generally adopt the Commission’s findings in this case.

RESPECTFULLY SUBMITTED
2LE [BOL & LL. MM .

C437 ;
Date By: Gregory L. Wilson Sr.
Executive Director
indiana Civil Rights Commission

 

 

 

 
Case 1:19-cv-04275-RLY-DML Document 1-1 Filed 10/21/19 Page 4 of 5 PagelD #: 10

CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Notice was served by first-class U.S. mail on the
following persons on this day of a YOM 20 Ig

 

Bryant Graham

6657 Stanhope Drive
Indianapolis, IN 46254 _ 9214 8901 0661 5400 0134 4053 88

Certified #

University of Indianapolis
1400 E. Hanna Avenue
Indianapolis, IN 46227

Amanda Shelby
300 North Meridian Street #2700
Indianapolis, IN 46204

OO

Staff, Indiana Civil Rights Commission

 
Case 1:19-cv-04275-RLY-DML Document 1-1 Filed 10/21/19

ANEHITA EROMOSELE
100 N SENATE AVE RM Na00
INDIANAPOLIS, IN 46204-2208

9214 8901 0661 5400 0134 4053 88
RETURN RECEIPT (ELECTRONIC)

BRYANT GRAHAM
6657 STANHOPE DR
INDIANAPOLIS, IN 46254-5839

CONFIDENTIAL

Page 5 of 5 PagelD #: 11

 

CUT? FOLD HERE

Zone 1

 

6"X9" ENVELOPE
CUT / FOLO HERE

 

CUT / FOLD HERE

 
